UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


 METROPOLITAN WASHINGTON
 CHAPTER, ASSOCIATED BUILDERS
 AND CONTRACTORS, INC., et al.,

                                       No. 12-cv-853 (EGS)
                 Plaintiffs,
 v.

 DISTRICT OF COLUMBIA, et al.,

                 Defendants.


                          MEMORANDUM OPINION

I.    Introduction

      Plaintiffs Metropolitan Washington Chapter, Associated

Builders and Contractors, Inc. (“Association”); Miller & Long

Concrete Construction, Inc. (“Miller & Long”); Emmett Morris,

Jr.; and Dairon Upshur (collectively “Plaintiffs”) bring this

action against Defendants District of Columbia and Mayor Muriel

Bowser (collectively “Defendants” or the “District”) alleging

that the District’s First Source Employment Agreement Act of

1984, as amended by the Workforce Intermediary Establishment and

Reform of First Source Amendment Act of 2011, D.C. Code § 2-

219.01 et. seq., (hereinafter “First Source Act” or “Act”)

discriminates against nonresidents of the District of Columbia

in violation of Plaintiffs’ Substantive Due Process rights under

the U.S. Constitution’s Fifth Amendment incorporation of the
protections of the Privileges and Immunities Clause. Pending

before the Court are the parties’ cross motions for summary

judgment. See Defs.’ Mot., ECF No. 63; 1 Pls.’ Mot., ECF No. 65.

The Court has carefully considered the motions, oppositions,

replies thereto, the supplement and response thereto, the

applicable law, and the entire record herein. For the reasons

explained below, the Court GRANTS Defendants’ Motion for Summary

Judgment, ECF No. 63; and DENIES Plaintiffs’ Cross Motion for

Summary Judgment, ECF No. 65.

II.      Background

         Much of the relevant background concerning the District of

Columbia’s unique position as the “only jurisdiction in the

country that is legally barred from imposing a commuter tax on

non-residents who come into the city to work” was described in

this Court’s Memorandum Opinion responding to the District’s

Motion to Dismiss. See Metro. Washington Chapter v. D.C. (“MTD

Mem. Op.”), 57 F. Supp. 3d 1, 7 (D.D.C. 2014). The Court will

briefly summarize the facts relevant to the pending motions, and

then set forth the procedural background.




1 Whenciting electronic filings throughout this Opinion, the
Court cites to the ECF page number, not the page number of the
filed document.
                                    2
       A. Factual Background

     Except where indicated, the following facts are not in

dispute. The First Source Act traces its roots to the District

of Columbia Mayor’s Order 83-265, signed by Mayor Marion Barry

in 1983. See Pls.’ Statement of Material Facts (“SOMF”), ECF No.

65-1 at 7-8 ¶¶ 12-14; Defs.’ Resp. to Pls.’ SOMF, ECF No. 67-2

at 4 ¶¶ 12-14; Employment Agreement Goals and Objectives for All

District of Columbia Projects, District of Columbia Mayor’s

Order, No. 83-265 (Nov. 9, 1983) (“Mayor’s Order”), ECF No. 65-

4. Under the Mayor’s Order “any project funded   . . . [by]

District of Columbia funds . . . [had to] reflect the goal of    .

. . enhanc[ing] business and economic development by increasing

jobs for District residents and broadening the District of

Columbia's tax base.” Id. To reflect this goal, agreements with

the District were required to contain the following:

          [G]oals and objectives for utilization of bona
          fide residents of the District of Columbia in
          each project's labor force:

          (a) At least fifty-one percent of all jobs
          created are to be performed by employees who
          are residents of the District of Columbia.

          (b) At least fifty-one percent of apprentices
          and trainees employed shall be residents of
          the District of Columbia registered in
          programs approved by the D.C. Apprenticeship
          Council.

Id. The Mayor’s Order was a precursor to the District’s First

Source Employment Agreement Act of 1984, formerly codified as

                                3
D.C. Law 5-93. See Testimony of Drew Hubbard, Former Associate

Director at the District’s Department of Employment Services

(“DOES”) and Former Legislative Aide with the District of

Columbia City Council (“Hubbard Test.”), ECF No. 73-4 at 7 at

21:1-22:19. In the ensuing years, prior to the adoption of the

Amended Act, there were no penalties imposed for violations of

the original, 1984 Act. See Pls.’ SOMF, ECF No. 65-1 at 8 ¶ 16;

Hubbard Test., ECF No. 73-4 at 21 at 77:20-78:5.

     In 2011, Bill 19-50, entitled the Workforce Intermediary

Establishment and Reform of First Source Amendment Act of 2011

was introduced. See Michael Brown, Chair Council of The D.C.

Comm. on Housing and Workforce Dev. (“Workforce Committee”),

Comm. Rep. (2011) (“DCHW Report”), ECF No. 65-3 at 2. The

Workforce Committee studied the “issues related [to] the reform

of the District's First Source law for over a year.” Id. at 3.

Throughout this period, the Workforce Committee took in “witness

testimony” and “stakeholder feedback”, which led the Workforce

Committee to conclude that new legislation was needed because,

inter alia,

          1. High levels of unemployment have persisted
             citywide for multiple years . . . ;

          2. Sustained high levels of unemployment
             typically   lead   to   severe financial
             hardships for those affected;

          3. In the District . . . the Food Stamp program
             has increased by 54% . . .; the TANF

                                4
            caseload has increased by 18% . . .; the
            combined Medicaid and Healthcare Alliance
            caseload increased by 16% . . .; the number
            of homeless residents accessing services
            from [the District’s] continuum of care has
            increased by 20% . . .; and the number of
            residents living in deep poverty (incomes
            less than half of the federal poverty rate
            or $11,000 a year for a family of 4) has
            increased by 37% . . . ;

          4. [T]here are over 700,000 jobs in the
             District and yet approximately 72% of those
             jobs are held by people living outside of
             the city's borders;

          5. The District's Congressionally-imposed ban
             on taxing any of the income that leaves the
             city means that the District is subsidizing
             surrounding jurisdictions to the tune of $1
             billion to $2 billion a year in lost
             revenue; and

          6. [E]nforcement   and   applying   proscribed
             penalties [of the 1984 Act] is nearly
             impossible because showing evidence of
             noncompliance with the statute's ‘best
             efforts’   to  meet   the   51%  new   hire
             requirement is a very low legal standard.

Id. at 4-5 (internal quotation marks omitted). In addition, the

Workforce Committee found that with “more than 70% of [the

District’s] jobs . . . filled by nonresidents . . . coupled with

city's inability to tax the income of nonresidents, along with

several other related negative indicators, support[ed] the

argument” that its law was constitutionally valid. Id. at 10.

     The D.C. City Council eventually passed the Amended Act,

which became effective on February 24, 2012. Pls.’ SOMF, ECF No.

65-1 at 8 ¶ 17; Defs.’ Resp. to Pls.’ SOMF, ECF No. 67-2 at 4 ¶

                                5
17. After the Act became effective, it was “transmitted to

Congress for review” on March 23, 2012. Defs.’ Mot., ECF No. 63

at 10. In its current form, the Mayor is required to maintain

the “First Source Register,” which “is the Department of

Employment Services Automated Applicant File, which consists of

the names of unemployed District residents registered with the

Department of Employment Services.” D.C. Code § 2-219.02(a).

Under the law,

          (a) The Mayor shall include for every
          government-assisted project or contract a
          requirement that the beneficiary enter into an
          employment agreement with the District of
          Columbia government which states that:

                 (1)   The  first   source   for   finding
                 employees to fill all jobs created by the
                 government-assisted project or contract
                 will be the First Source Register; and

                 (2)   The  first  source   for  finding
                 employees to fill any vacancy occurring
                 in all jobs covered by an employment
                 agreement will be the First Source
                 Register.

          (b) In selecting unemployed District residents
          from the First Source Register for interviews
          for all jobs covered by each employment
          agreement, the Mayor shall:

                 (1) Give first preference to unemployed
                 District residents pursuant to § 2-
                 219.01(6)(A); and

                 (2) Give second preference to unemployed
                 District residents pursuant to § 2-
                 219.01(6)(B).

D.C. Code § 2-219.03(a). In addition, for any project totaling

                                  6
between $300,000 and $5,000,000, the Mayor must also include a

“provision that at least 51% of the new employees hired to work

on the project or contract shall be District residents,” see

D.C. Code § 2-219.03(e); and for projects totaling $5 million or

more, the Mayor must include a provision requiring that at least

“20% of journey worker hours by trade”, “60% of apprentice hours

by trade”, “51% of the skilled laborer hours by trade”, and “70%

of common laborer hours” shall be performed by District

residents. D.C. Code § 2-219.03(e)(1A)(A).

     If a beneficiary is unsuccessful in meeting its First

Source Law requirements, it can request a waiver if, inter alia,

DOES certifies that (1) the beneficiary made a “good-faith

effort to comply” or (2) “there are insufficient eligible

applicants from the First Source Register that possess the

skills required by the position.” D.C. Code § 2-219.03(e)(3)(A).

     On the other hand, if the beneficiary fails “to meet the

required hiring requirements” and fails “to receive a good-faith

waiver” the District may impose “a penalty equal to ⅛ of 1% of

the total amount of the direct and indirect labor costs of the

project or contract for each percentage by which the beneficiary

fails to meet the hiring requirements.” D.C. Code § 2-

219.03(e)(4)(A). Further, if the beneficiary is found to be in

“willful breach of the employment agreement,” fails “to submit

the required hiring compliance report”, or deliberately submits

                                7
“falsified data,” the District can impose a “monetary fine of 5%

of the total amount of the direct and indirect labor costs of

the project or contract, in addition to other penalties provided

by law.” Id. Similar to the 20 years prior to the Amended Act,

the District has not imposed any penalties or fines. See Pls.’

Mot., ECF No. 65 at 23; see also Pls.’ Suppl., ECF No. 71 at 1

(noting the District has “sought to enforce” the First Source

Act, but has not actually enforced any fines or penalties).

        B. Procedural History

      Plaintiffs filed their initial complaint on May 25, 2012.

See Compl., ECF No. 1. After a full round of briefing at the

motion to dismiss stage, the Court dismissed all but the claims

arising under the Privileges and Immunities Clause, on July 14,

2014. See MTD Mem. Op., 57 F. Supp. 3d at 26. Thereafter, the

District filed a motion for judgment on the pleadings on July

28, 2014. See Defs.’ Mot. for J. on Pleadings, ECF No. 26. After

yet another round of briefing, including an Amicus Brief, see

Amicus Br., ECF No. 35, and Supplemental Brief, see Suppl. Br.,

ECF No. 41, filed by Dean Erwin Chemerinsky; 2 and a hearing on

the motion on December 4, 2015, see Min. Entry, Dec. 4, 2015;

the Court ordered Plaintiffs to file an amended complaint to

clarify the remaining claim. See Min. Order, Dec. 4, 2015.




2   The Court expresses its sincere appreciation to Amicus.
                                 8
Plaintiffs filed their Amended Complaint on December 14, 2015

clarifying that the sole remaining claim is that the First

Source Act deprives nonresidents of their fundamental right to

pursue a common calling in any jurisdiction, in violation of the

“Fifth Amendment of the United States Constitution [which]

incorporates the protections of the [Privileges and Immunities]

Clause.” See Am. Compl., ECF No. 46 at 36. The District filed

its Motion for Summary Judgment on December 5, 2016, see Defs.’

Mot., ECF No. 63; and Plaintiffs filed their Cross-Motion for

Summary Judgment on that same day. See Pls.’ Mot., ECF No. 65.

Both Plaintiffs and the District filed their Oppositions on

December 21, 2016. See Pls.’ Opp’n, ECF No. 66; Defs.’ Opp’n,

ECF No. 67. On January 24, 2017, both the District and

Plaintiffs filed their Replies. See Defs.’ Reply, ECF No. 69;

Pls.’ Reply, ECF No. 70. On July 17, 2017, Plaintiffs filed a

Supplemental Brief, see Pls.’ Suppl., ECF No. 71; and the

District filed its Response on July 21, 2017, see Defs.’ Resp.,

ECF No. 72. The cross motions are ripe for the Court’s

consideration.

III. Legal Standard

     Pursuant to Federal Rule of Civil Procedure 56, summary

judgment should be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P.

                                9
56(a); Waterhouse v. District of Columbia, 298 F.3d 989, 991

(D.C. Cir. 2002). “A fact is material if it ‘might affect the

outcome of the suit under the governing law,’ and a dispute

about a material fact is genuine ‘if the evidence is such that a

reasonable jury could return a verdict for the nonmoving

party.’” Steele v. Schafer, 535 F.3d 689, 692 (D.C.Cir.2008)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)).

      In ruling on cross-motions for summary judgment, the Court

shall grant summary judgment only if one of the moving parties

is entitled to judgment as a matter of law upon material facts

that are not genuinely disputed. See Citizens for Responsibility

& Ethics in Wash. v. U.S. Dep't of Justice, 658 F.Supp.2d 217,

224 (D.D.C. 2009) (Sullivan, J.). Summary judgment will be

granted, therefore, if the plaintiff fails to submit evidence

that creates a genuine factual dispute or entitlement to

judgment as a matter of law. Adair v. Solis, 742 F. Supp. 2d 40,

50 (D.D.C. 2010) (Sullivan, J.), aff’d, 473 F. App’x 1 (D.C.

Cir. 2012).

IV.   Analysis

        A. Standing

      Article III limits the judicial power of the United States

to the resolution of cases or controversies. See Gettman v. Drug

Enf't Admin., 290 F.3d 430, 432 (D.C. Cir. 2002). To meet the

                                10
“irreducible constitutional minimum of standing,” see Lujan v.

Defs. of Wildlife, 504 U.S. 555, 560 (1992); “a plaintiff must

show (1) an ‘injury in fact,’ (2) a sufficient ‘causal

connection between the injury and the conduct complained of,’

and (3) a ‘likel[ihood]’ that the injury ‘will be redressed by a

favorable decision.’” Susan B. Anthony List v. Driehaus, 134 S.

Ct. 2334, 2341 (2014) (quoting Lujan, 504 U.S. at 560-61 (1992)).

“The party invoking federal jurisdiction bears the burden of

establishing these elements.” Lujan, 504 U.S. at 561 (citations

omitted). “Since they are not mere pleading requirements but

rather an indispensable part of the plaintiff's case, each

element must be supported in the same way as any other matter on

which the plaintiff bears the burden of proof, i.e., with the

manner and degree of evidence required at the successive stages

of the litigation.” Id.

            a. Individual Plaintiffs

     The District argues that the individual plaintiffs, Mr.

Morris and Mr. Upshur, should be dismissed because they have

provided no evidence of an injury in fact. See Defs.’ Mot., ECF

No. 63 at 22. Specially, the District contends that since the

“First Source Act imposes its limitations on new hires, not

existing employees . . . the individual plaintiffs lack standing

because they are already employed by Miller & Long (and have

been so for years).” Id. at 22-23. Furthermore, while “the

                               11
individual plaintiffs assert that they are ‘treated differently

than their peers’ and are at a ‘significant disadvantage’

because of where they live, and ‘are more susceptible to being

laid off or let go . . . discovery revealed that neither

individual plaintiff suffered any injury as a result of the

operation of the First Source Act.” Id. (quoting Defs.’ Ex. 3 at

5). Plaintiffs fail to respond to the District’s arguments,

asserting merely that the individual Plaintiffs have standing

because “individuals as well as the companies that might employ

them are adversely impacted by the First Source Act” and observe

that “[j]ust as other laws targeting nonresidents are filled by

those nonresidents and not by residents who do not meet other

criteria under the act, so too here the law is properly

challengeable by nonresidents whose opportunities for employment

are impinged by the reach of the law.” Pls.’ Opp’n, ECF No. 66

at 9.

     In the Court’s MTD Mem. Op., the Court found that the

“individual plaintiffs had alleged a sufficient injury in fact

for the purposes of Article III standing” because “as non-

District residents, they [could] not register for the First

Source Register and that their ability to compete for

construction jobs therefore has been and will continue to be

adversely impacted by the Act.” 57 F. Supp. 3d at 16. However,

at the summary judgment stage a plaintiff can no longer rest on

                               12
“mere allegations,” but “must set forth by affidavit or other

evidence the specific facts which will be taken as true.” Lujan,

504 U.S. at 561 (internal quotation marks and citations

omitted).

     Here, the individual Plaintiffs have failed to provide

evidence of injury in fact. The individual Plaintiffs claim

injury as a result of being excluded from the First Source

Register. Defs.’ Ex. 3 at 4. The First Source Act requires that

the “First Source Register . . . consists of the names of

unemployed District residents registered with the Department of

Employment Services.” D.C. Code § 2-219.02(a). The individual

Plaintiffs cannot be included on that list for two reasons.

First, neither is a resident of the District of Columbia. See

Am. Compl., ECF No. 46 ¶ 7 (“Emmett Morris Jr. is a resident of

the Commonwealth of Virginia and . . . Dairon Upshur is a

resident of the State of Maryland … .”). Second, even if they

were District of Columbia residents, they could not be included

on the list because they are already employed by Miller & Long,

and have been for years. See Morris Dep., ECF No. 73-1 at 10-11

at 10:21–11:1, 15:12-16, 14:8-19 (Mr. Morris testifying that he

had worked as a carpenter for Miller & Long for 35 years, has

not been unemployed or laid off, and has worked as much as he

likes); See Upshur Dep., ECF No. 73-5 at 11 at 11:2-3 (Mr.

Upshur testifying that he had worked for Miller & Long for more

                               13
than 5 years except for a single incident when Miller & Long

erroneously sent him to the Marriot Marquis construction site,

and so he was sent away and then assigned to another project

within a day or two.).

     Furthermore, the individual plaintiffs claim that they “are

at a significant disadvantage,” Am. Compl., ECF No. 46 ¶ 14;

because “[t]hey are [] not eligible to be included by Miller &

Long in its bids or proposals for projects covered by the First

Source Act for which certain quotas are required. They are

treated differently from their peers for purposes of being

included on such projects, which places them at a significant

disadvantage based not on their skills or talents but based

solely on where they live,” Pls.’ Responses and Objections to

Defs.’ First Set of Interrogatories, ECF No. 64-4 at 6. However,

the individual Plaintiffs have provided no evidence to support

these claims. Mr. Morris testified that he has “never” “felt

that it’s ever harder for [him] to get work,” Defs.’ Ex. 4 at

16:2-5; he has never been “treated differently from [his] peers

because of the First Source Act,” id. at 15:17-20; and has never

“been sent away from a job site because [he] lived in Virginia,”

id. at 19:9. Mr. Upshur’s sole evidence of alleged

discrimination occurred when Miller and Long erroneously sent

him to the wrong construction site, which it corrected within a



                               14
day or two. Defs.’ Ex. 5 at 15:12-15. 3 However, any injury Mr.

Upshur may have suffered was not suffered directly by him,

rather by Miller & Long, as it is his employer, not he, is

subject to the local business preference. This indirect injury

is insufficient to establish standing. See Lojo v. Paulos, 1997

U.S. App. LEXIS 3174, 1997 WL 68544 (D.C. Cir. Jan. 16, 1997

(per curiam) (employees lack standing where their injury “was

incidental to corporation’s injury”).

     For these reasons, neither individual Plaintiff has

standing to maintain this action and they are HEREBY DISMISSED

from this action.

            b. Association Plaintiff

     The District also challenges the standing of the

Association, contending that neither it nor, with the exception

of Miller & Long, any of its members suffered an injury. See

Defs.’ Mot., ECF No. 63 at 27. The District states that out of

the Association’s 550 member companies, it could “not name a

single project on which a member had declined to bid because of

the First Source Act” or “a single company that competes for

First Source Act jobs that does not try to comply with the Act.”

Id. However, an Association may establish that it has standing

by demonstrating that “(1) at least one of its members would


3 This site was not covered by the First Source Act. ECF No. 46 ¶
78.
                                15
have standing to sue in his own right, (2) the interests the

association seeks to protect are germane to its purpose, and (3)

neither the claim asserted nor the relief requested requires

that an individual member of the association participate in the

lawsuit.” Chamber of Commerce v. EPA, 642 F.3d 192, 200 (D.C.

Cir. 2011). Here, the District does not challenge Miller &

Long’s 4 standing to maintain this lawsuit. See generally Defs.’

Mot., ECF No. 63. According, because one of its members has

standing to sue, the Association has standing to use.

       B. There Is No Basis for Incorporating the Rights
          Protected by the Privileges and Immunities Clause into
          the Fifth Amendment’s Due Process Clause

     It has long been recognized in this Circuit that the

Privileges and Immunities Clause does not apply to the District

of Columbia, which as a federal territory, sits under the

exclusive authority of Congress. 5 See Duehay v. Acacia Mut. Life

Ins. Co., 105 F.2d 768, 775 (D.C. Cir. 1939) (stating that the

Privileges and Immunities Clause is “inapplicable to the

District of Columbia [because] it is a limitation upon the

powers of the states and in no way affects the powers of




4 Miller & Long is a member of ABC Metro-Washington. Am. Compl.,
ECF No. 46 ¶ 5.
5 Plaintiffs observe that this Court has determined that pursuant

to this precedent, the Privileges and Immunities Clause does not
apply to actions of the District of Columbia government and
treats this ruling as law of the case. Pls.’ Mot., ECF No. 65 at
17.
                                16
Congress over the territories and the District of Columbia.”);

see also e.g., Pollack v. Duff, 958 F. Supp. 2d 280, 288 (D.D.C.

2013), aff'd, 793 F.3d 34 (D.C. Cir. 2015) (“The case law in

this Circuit confirms that the Privileges and Immunities Clause

does not apply to the federal government.”).

     Accordingly, Plaintiffs argue that the First Source Act

“can [] be challenged under the Fifth Amendment which applies to

the District of Columbia” because “[t]he rights protected by the

Privileges and Immunities Clause are the rights of individuals

to be free from discrimination based on where they live in the

United States.” Pls.’ Mot., ECF No. 65 at 17. Conceding that

they could find ‘no decision “discussing the ‘incorporation’ of

the rights protected by the Privileges and Immunities Clause

into the Fifth Amendment”; Plaintiffs assert that “because the

rights protected are fundamental rights, their protection must

also be available through the Fifth Amendment.” Id. at 18.

Plaintiffs observe that “[t]he Supreme Court has recognized the

Privileges and Immunities Clause protects individual rights,”

id. (citing cases); arguing that “the individual right in this

case—the right to pursue a common calling in another part of the

United States—has been repeatedly recognized as a fundamental

right,” id. (citing United Bldg. & Const. Trades Council, 465

U.S. at 219.



                               17
     The “Due Process Clause protects individual liberty against

certain government actions regardless of the fairness of the

procedures used to implement them.” Washington v. Glucksberg,

521 U.S. 702, 719–20 (1997) (quoting Collins v. Harker Heights,

503 U.S. 115, 125 (1992)) (internal quotation marks omitted).

The Due Process “Clause also provides heightened protection

against government interference with certain fundamental rights

and liberty interests.” Id. at 720; see, e.g., Loving v.

Virginia, 388 U.S. 1, 12 (1967) (finding a state law against

interracial marriage in violation of the Due Process Clause);

Griswold v. Connecticut, 381 U.S. 479, 485 (1965) (finding a

state law forbidding the use of contraceptives in violation of

the Due Process Clause).

     Courts are “reluctant to expand the concept of substantive

due process because guideposts for responsible decisionmaking in

this unchartered area are scarce and open-ended.” Washington,

521 U.S. at 720. “Our established method of substantive-due-

process analysis has two primary features: First, we have

regularly observed that the Due Process Clause specially

protects those fundamental rights and liberties which are,

objectively,” id. at 721; “so rooted in the traditions and

conscience of our people as to be ranked as fundamental.” Snyder

v. Massachusetts, 291 U.S. 97, 105, (1934). Furthermore, they

are “implicit in the concept of ordered liberty,” “such that

                               18
neither liberty nor justice would exist if they were

sacrificed.” Palko v. Connecticut, 302 U.S. 319, 325 (1937).

Second, Courts require (1) a “careful description of the

asserted fundamental liberty interest.” Glucksberg, 521 U.S. at

721.

       Neither party has cited authority that persuades the Court

that there is a basis for incorporating the rights protected by

the Privileges and Immunities Clause into the Fifth Amendment’s

Due Process protections. The Court is unpersuaded by the

assertion that Truax v. Corrigan, 257 U.S. 313 (1921) provides

such a basis. Truax concerned a labor dispute where state law

limited the state court’s authority to grant plaintiff, the

owners of a restaurant, from obtaining injunctive relief against

their picketing employees. In noting that the restaurant owners

could have sued other restaurant owners who interfered with

their business, but not their own employees, the Supreme Court

stated, “The due process clause requires that every man shall

have the protection of his day in court, and the benefit of the

general law, a law which hears before it condemns, which

proceeds not arbitrarily or capriciously, but upon inquiry, and

renders judgment only after trial, so that every citizen shall

hold his life, liberty, property and immunities under the

protection of the general rules which govern society.” Id. at

332. The primary purpose of the Privileges and Immunities Clause

                                 19
“was to help fuse into one Nation a collection of independent,

sovereign States. It was designed to insure to a citizen of

State A who ventures into State B the same privileges which the

citizens of State B enjoy. For protection of such equality the

citizen of State A was not to be restricted to the uncertain

remedies afforded by diplomatic processes and official

retaliation.” Toomer v. Witsell, 334 U.S. 385, 395 (1948).

Accordingly, the purpose of the Clause is specific to the

American experiment; it does not amount to the “immunities under

the protection of the general rules which govern society.”

Truax, 257 U.S. at 332.

     Nor does Bolling v. Sharpe, 347 U.S. 497 (1954) provide a

basis. In Bolling, a companion case to Brown v. Board of

Education, 347 U.S. 483 (1954), which prohibited segregation

based on race in District of Columbia schools, the Supreme Court

held that the Due Process Clause of the Fifth Amendment can

incorporate equal-protection principles. Bolling, 347 U.S. at

500. But as Defendants persuasively argue, it does not follow

from this holding that all of the individual rights encompassed

by the Privileges and Immunities Clause are incorporated into

the Fifth Amendment.

     Furthermore, the Privileges and Immunities Clause does not

bar all discrimination against non-residents; rather the inquiry

would be whether there is a “substantial reason” for treating

                               20
citizens of different states differently. United Bldg. & Const.

Trades Council of Camden County and Vicinity v. Mayor and

Council of the City of Camden, 465 U.S. 208, 221 (1984). Were

the Court to incorporate the protections of the Privileges and

Immunities Clause into the Fifth Amendment, this could result in

greater protection than the explicit text of the Constitution.

See Bolling, 347 U.S. at 694-95 (unjustifiable discrimination is

a denial of the due process of law guaranteed by the Fifth

Amendment).

     Plaintiffs overstate Supreme Court precedent when they

assert that “the right to pursue a common calling in another

part of the United States—has been repeatedly recognized as a

fundamental right.” In United Bldg. & Const. Trades Council, the

Supreme Court’s “[a]pplication of the Privileges and Immunities

Clause to a particular instance of discrimination against out-

of-state residents” entailed an inquiry into whether: (1) the

ordinance in question burdens a privilege and immunity protected

by the Clause; and (2) whether there is a “substantial reason”

for treating citizens of different states differently. 465 U.S.

at 221. In determining the answer to the first question, the

Supreme Court stated that “the pursuit of a common calling is

one of the most fundamental of those privileges protected by the

Clause.” Id. at 219. This fundamental “privilege” was

specifically tied to the purpose of the Clause; it is not akin

                               21
to the fundamental rights and liberties protected by the Due

Process Clause. See Snyder, 291 U.S. at 105 (the right or

liberty must be “so rooted in the traditions and conscience of

our people as to be ranked as fundamental”); Palko, 302 U.S. at

325 (“implicit in the concept of ordered liberty,” “such that

neither liberty nor justice would exist if they were

sacrificed”).

     Because the Court has determined that there is no basis

upon which to incorporate the Privileges and Immunities Clause

into the Fifth Amendment, the Court need not reach the questions

of whether the Act passes constitutional muster, nor the

appropriate level of scrutiny to apply to that inquiry.

V.   Conclusion

     For the reasons set forth above, the Court GRANTS

Defendants’ Motion for Summary Judgment, ECF No. 63, and DENIES

Plaintiffs’ Cross Motion for Summary Judgment, ECF No. 65. An

appropriate Order accompanies this Memorandum Opinion.

     SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          12/30/2021




                               22